Citation Nr: 1633638	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  10-34 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1974 to January 1984, with four months of unverified prior active service. 

This case is before the Board of Veterans' Appeal (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied to reopen the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  In March 2014, the Board reopened these claims and remanded them to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In March 2014, the Board remanded the case for a VA addendum medical opinion to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The AOJ obtained an addendum medical opinion in April 2014.  On August 28, 2014, the AOJ issued a Supplemental Statement of the Case (SSOC).  The SSOC was returned to the AOJ as undeliverable in November 2014.  The SSOC was not resent to the Veteran and his address has since been updated.  The mailing of the SSOC to the wrong address is a material defect in the SSOC necessitating remand.  See 38 C.F.R. § 19.31(b)(2) (2015).


Accordingly, the case is REMANDED for the following action:

The AOJ should send the August 28, 2014, SSOC or an updated substitute to the Veteran's most recent address of record.  The Veteran should be given appropriate time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


